The opinion of the Court was delivered by
Colcock, J.
It is clear such writ cannot be issued at the common law, and there is no statute law in the State upon the subject. The action is predicated on the possession of plaintiff, and a writ of possession is therefore unnecessary; we have no report of the case of Sumter v. Lehre, and cannot therefore consider it as authority, to overturn the well established doctrine on the subject. The motion is dismissed unanimously.
IsTott, Gantt, Johnson, Richardson and Huger, JJ., concurred.